Title: To Benjamin Franklin from James Parker, 5–9 October 1769
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
Nyork, Octob 5 [–9]. 1769
Ever since my last of the 11th Sept. have I been laid up, by the most excruciating Fit of the Gout, that ever I had: and I have now but scarce Ability to write a Line or two. Nothing worthy of Note has happen’d since in Relation to the Post-Office, except that Mr. Babcock has left New-Haven, and I sent a Commission to Mr. Kilby in his Stead, who has given Bond, and taken the Oath according to Law. I have received no Money or Bills since; altho’ I have hinted to Mr. Colden, who is a good deal in Arrear again, that as Bills are low now, it would be agreeable to send, but he has not regarded it. I should have been glad to have heard from you about resigning my Place in the Custom-House, as I find myself every Day less able than other to execute that Office, and I suppose it is expected that I resign this Quarter Day, which is to-morrow: for if I don’t resign, now I can’t do my Duty, it is probable they will suspend or turn me out, and should you be able to procure an Appointment for Mr. Robinson, it would not disappoint any other, so much as it would, were another actually appointed. I send the Book of Accounts, as copied exactly and examined by Mr. Robinson for the future, I keep a Day-Book, wish Heaven may give me more Health to enable me to be more exact. Mr. Foxcroft, has not given me his Direction, and I am also, so very poorly, that I hope you will make my Excuse to him, with my most respectful Complements, whilst I am Your most obliged Servant
James Parker
The Book goes by Capt. Th: Miller
PS. Octob 9. This Letter I open’d again to inclose the 2d of each of two Bills just received from Mr. Hubbart—the first of which I sent per Packet Saturday Night: one is for £105 Sterling drawn by Hays & Polock, on Mr. David Milligan of London, dated Newyork, Aug 15. 1769—the other for £15 2s. 10d. drawn by Cary Mitchel, on Samuel Blythe, dated Virginia 11 Octob. 1768. Wishing them safe to hand, not able to add more than Respect &c
JP
 Addressed: For / Dr Benjamin Franklin / Craven-Street / London / per Capt. Miller
